PER CURIAM.
Now this day come the parties by their counsel and present a stipulation that this cause be docketed in this court and that this appeal be dismissed, vvhich said stipulation is in the words and figures following, to wit:
“It is hereby stipulated by and between the parties hereto that the appeal heretofore allowed from the decree confirming the plan of reorganization filed herein, be docketed and dismissed without costs. “Dated:
“Chicago, Illinois
“July 20th A. D. 1938”
On consideration whereof, it is now here ordered, adjudged and decreed that this cause be docketed in this court and that this appeal be, and the same is hereby, dismissed, without costs, pursuant to the foregoing stipulation.